 In the Matter of C.. T. YOUNG D/B/AYOUNG MANUFACTURING COM-PANY, EMPLOYERandUNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL, PETITIONERCase No. 9-IBC-934.-Decided November 30,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lloyd R. Fraker, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act .22.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.All production and maintenance employees of the Employerat its Beaver Dam, Kentucky, mill, including truck drivers, but ex-cluding office and professional employees, guards, and all supervisorswithin the meaning of the Act,' constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.'The Employer'smotion to dismiss the petition on the grounds that his business (1) isseasonal,(2)has a proportionately large personnel turnover, and (3)is too small tojustify the Board's assertion of jurisdiction,was referred to the Board.For reasonshereinafter stated,the motion is denied.The Employer is an'individual engaged in the manufacture of rough lumber intobuilding products.During the year 1949,the Employer's total sales of finished productswere in excess of $55,000, of which $49,500 were to customers outside the State of Ken-tucky.We find that it will effectuate the policies of the Act to assert jurisdiction inthis case.Stanialaus Implement and Hardware Company,Limited,91 NLRB 618.3The secretary-bookkeeper is excluded as an office employee.The work leader and drykiln employee are included as they possess no supervisory authority.92 NLRB No. 75.410 YOUNG MANUFACTURING COMPANY4115.The determination of representatives :The Employer's manufacturing operations fluctuate following theactivity in the building trades, with a generally higher volume ofwork during April, May, June, August, September, and paxt ofOctober.During August the Employer had 15 employees within theproposed unit, and in mid-October there were 9, 6 of whom arepermanent year-round employees.Employees who are laid offduring the slower months are customarily recalled when the workload warrants such action, before the Employer hires new employees.'The Petitioner desires an immediate election and contends that em-ployees temporarily laid off are eligible to vote in such election.TheEmployer, on the other hand, urges that if an election is held, thosetemporarily laid-off employees who have accepted employmentelsewhere should not be permitted to vote.The Board has customarily regarded temporarilylaid-off em-ployees who have not obtained permanent employment elsewhere orhave not failed to respond to an offer of reemployment by the Em-ployer, as eligible to vote.'However, as the evidence in this case isinsufficient to enable us to make a definitive finding at this time as tothe employment status of these individuals, we shall make no finaldetermination with respect to the eligibility issue but shall permitthem to vote subject to challengesAs the present personnel comple-ment constitutes a representative and substantial group,' we shall,in accordance with our usual policy, direct an immediate election.[Text of Direction of Election omitted from publication in thisvolume.]4In addition,the Employer follows the practice of laying employees off during inter-mittent slack periods and recalling them in a few days or weeks,when work is available.This results in a large percentage turnover of employees.The Employer urges thatbecause of this large turnover the petition should be dismissed.We find no merit to thiscontention.The Board has previously held that a considerable turnover among employeesdoes not impair the representative nature of the balloting, and to void an election becauseof a substantial change in constituency of the unit would be tantamount to holding thatbenefits of the Act would no longer be available to employees in industries having highturnover.SeePacificTankers,Inc.,84 NLRB965, and cases cited therein.5 Scott-Atwater Manufacturing Company, Inc.,90 NLRB No.9; American TransformerCompany,89 NLRB 824.8Mathews Lumber Company,89 NLRB 50;Auto-Lite Battery Corporation,85 NLRB1034.7SeeThe Borden Company, Hutchinson Ice Cream Division,89 NLRB 227;ForemostDairies,Inc.,86 NLRB 585;Arkport Dairies, Inc.,86 NLRB 319. Cf.Bob TankersleyProduce Company,89 NLRB 974,where in a truly seasonal industry only the office managerremains during the off-season.